Per Curiam.
The rule for cases like the present, laid down in Easton v. Worthington, is to find the issue of property generally for the defendant, with damages for the detention. The objection here is,' that general damages are found, and it is uncertain whether for the válue or the detention. But to find “ for the defendant 28 dol*289lars and 75 cents,” on the plea of property, is to find the issue for him, generally, with damages for the only matter within the scope of their inquiry, the detention. It is not to be presumed that the jury were uninstructed in the nature of their duties, or the course to Ire pursued; and the intendment in favour of the regularity of their verdict, is no more than a reasonable one.
Judgment affirmed.